CHIEF JUSTICE
 CAROLYN WRIGHT                                                                             LISA MATZ
JUSTICES                                                                                CLERK OF THE COURT
 DAVID L. BRIDGES                                                                          (214) 712-3450
 MOLLY FRANCIS                                                                       lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                           GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                             BUSINESS ADMINISTRATOR
                                                                                           (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                 gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                            600 COMMERCE STREET, SUITE 200                       FACSIMILE
 ADA BROWN                                   DALLAS, TEXAS 75202                           (214) 745-1083
 CRAIG STODDART                                 (214) 712-3400
                                                                                             INTERNET
 BILL WHITEHILL
                                                                                     HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                            August 30, 2016



     Dan E. Martens
     The Law Office of Dan E. Martens
     17101 Preston Rd, Suite 160
     Dallas, Texas 75248-1369

     Collin Dean Kennedy
     Hanshaw Kennedy, LLP
     1415 Legacy Dr, Ste 350
     Frisco, Texas 75034-1942

     Re: Altesse Healthcare Solutions, Inc. and Shawna Boudreaux v.
         Allen Wilson and Becky Wilson; 05-15-00906-CV

     Dear Attorneys:

     Enclosed is a corrected page 2 for the above-mentioned case. Please note the following
     typographical error, which has been corrected:

     2nd full paragraph, December 17, 2016 has been corrected to December 17, 2014

     Please replace page 2, of your previous copy with the enclosed.

     Sincerely,



     Lisa Matz
     Clerk of the Court

     cc:      Trial court judge
              Trial court clerk